Case 2:10-cr-20705-RHC-MKM ECF No. 831 filed 05/26/20              PageID.6971      Page 1 of 2



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

               Plaintiff,

 v.                                                               Case No. 10-CR-20705

 ALI DARWICH D-4,

               Defendant.
                                      /

  ORDER TRANSFERRING MOTION TO CORRECT CLERICAL ERRORS (ECF. NO
              824) TO SIXTH CIRCUIT COURT OF APPEALS

        Before the court is yet another pro se motion filed by Defendant Ali Darwich

 which seeks to challenge his underlying sentence or conviction. Although he entitles his

 motion a “Motion to Correct Clerical Errors,” and purports to bring it under Federal Rule

 of Criminal Procedure 36, the motion is in fact an attempt to file another motion under

 28 U.S.C. § 2255. The court will transfer it to the Sixth Circuit Court of Appeals.

        As the court explained in it’s previous order denying Defendant’s first Rule 36

 motion (see ECF No. 795 & ECF No. 811), Federal Rule of Criminal Procedure 36

 provides that “[a]fter giving any notice it considers appropriate, the court may at any

 time correct a clerical error in a judgment, order, or other part of the record, or correct

 an error in the record arising from oversight or omission” “The rule relating to the

 corrections of clerical mistakes was not intended to allow reassessment of the merits of

 an earlier decision after the time for appeal has elapsed.” United States v. Capps, 810

 F.2d 203 (6th Cir. 1986) (citing United States v. Jones, 608 F.2d 386 (9th Cir. 1979)).

 Here, Defendant has not identified any clerical error or omission, but rather challenges
Case 2:10-cr-20705-RHC-MKM ECF No. 831 filed 05/26/20                                   PageID.6972   Page 2 of 2



 the substance of the court’s restitution and sentencing calculation. The court therefore

 construes his motion as a second or successive motion under 28 U.S.C. § 2255.

 Section 2255 provides that “[a] second or successive motion must be certified as

 provided in section 2244 by a panel of the appropriate court of appeals.” 28 U.S.C. §

 2255(h). As he as received no such certification, 1 the court will transfer the motion to

 the Sixth Circuit Court of Appeals. Accordingly,

          IT IS ORDERED that Defendant’s “Motion to Correct Clerical Errors” (Dkt. # 824)

 is TRANSFERRED to the Sixth Circuit Court of Appeals as a second or successive

 motion under 28 U.S.C. § 2255.


                                                            s/Robert H. Cleland
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
 Dated: May 26, 2020

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, May 26, 2020, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522

 S:\Cleland\Cleland\CHD\Criminal\Darwich Criminal\10-10775.DARWICH.Second.Rule36.docx




 1Indeed, the Sixth Circuit recently denied Defendant leave to file a successive motion
 under 28 U.S.C. § 2255 on grounds similar to those asserted here. In re Darwich, No.
 19-2313 (6th Cir. May 1, 2020).

                                                               2
